Citation Nr: 9919133	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
in November 1994.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Denver, 
Colorado.

In May 1998 the Board remanded the case for additional 
development.

The Board notes this decision is limited to the issue listed 
on the title page and certified by the VAMC, and that any 
matters related to compensation determinations by the VA 
Regional Office in Denver, Colorado, are not presently 
developed for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran received private medical treatment related to 
his service-connected diabetes mellitus in November 1994.  
Prior authorization for private treatment was not obtained.

3.  Persuasive medical evidence demonstrates payment or 
reimbursement for medical expenses associated with ambulance 
services and the private hospital emergency room treatment on 
November 7, 1994, is warranted, but that medical expenses 
related to the subsequent hospital course were not incurred 
during a medical emergency, that delay would not have been 
hazardous to life or health, and that a VA facility was 
feasibly available.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized 
medical expenses associated with ambulance services and 
private hospital emergency room treatment on November 7, 
1994, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1998).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
after November 7, 1994, have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The record reflects service connection for diabetes mellitus 
was established in a December 1966 rating decision.  A 
September 1994 rating decision, inter alia, assigned a 100 
percent disability rating for diabetes mellitus.

Private hospital records show the veteran was admitted on 
November 7, 1994, at 11:45am.  An emergency department report 
by Dr. R.J. noted the veteran complained of a bad right foot 
with some possible infection and fever over the previous 3 
days up to 103 degrees.  The examiner observed an obvious 
infection to the right lower foot with a very foul infected 
smell.  Physical examination revealed the veteran was alert 
and oriented in no acute distress.  His temperature was 
38.6 degrees (Celsius).  It was noted the veteran did not 
appear to be in diabetic ketoacidosis, and he was given a 
normal saline solution intravenously and medication for 
fever.  The diagnoses included right foot infection, rule out 
osteomyelitis, rule out sepsis, and insulin dependent 
diabetes.  The report indicated the veteran had been treated 
at a VA facility, that he did not have a primary care 
provider, and that Dr. J.K. would assume care.  The veteran 
was noted to be stable at that time.

In a November 7, 1994, surgical consultation report, 
transcribed at 8:01pm, Dr. B.M.B. noted the veteran had a 
massively infected right foot with gas in the tissues.  
Physical examination revealed the veteran was pale, thin, and 
surprisingly comfortable despite his current status.  It was 
noted the veteran had a severe end-stage diabetic foot 
infection with gas gangrene, and that he needed urgent 
amputation.  The physician stated that proceeding to the 
operating room at that time would be unwise because of 
severely deranged electrolytes which made immediate 
amputation somewhat dangerous.  It was noted the veteran had 
been started on broad spectrum intravenous antibiotics and 
incision and drainage was performed at bedside as a temporary 
measure, and that urgent guillotine amputation was planned 
for the following morning.

In a November 7, 1994, report, transcribed at 8:31pm, Dr. 
J.K. stated the veteran had a long history of diabetes 
mellitus with secondary complications and reported he had 
experienced right foot complaints for more than one year 
which had become more severe.  It was noted the veteran had 
initially been seen by Dr. B.H. who referred him to the 
private hospital emergency room for evaluation and treatment 
for a right gangrenous foot.  Physical examination revealed 
the veteran was poorly nourished and poorly developed, but in 
no acute distress.  His temperature was 97.7 degrees 
(Fahrenheit).  The plan included right foot amputation 
scheduled the following day.

A November 8, 1994, operative report, dictated at 12:40pm, 
shows the veteran underwent right below the knee guillotine 
amputation.  It was noted that because of the veteran's 
extremely poor overall status with marked electrolyte 
abnormalities he had been resuscitated through the evening 
and prepared for urgent operation.  

A VAMC report of contact indicates notification of private 
hospital admission was received on November 8, 1994, at 
2:15pm.  It was noted the veteran would be transferred when a 
bed was available.  A November 9, 1994, 4:05pm, notation 
indicated the veteran would be transferred the following day.  
A November 10, 1994, 9:00am, notation indicated the veteran 
was adamant about not going to the Denver VA medical 
facility, and that he had been advised VA would not pay for 
his treatment.

A November 14, 1994, private hospital operation report 
indicates the veteran underwent a second procedure for right 
below the knee amputation.  

In December 1994 the veteran requested payment for 
unauthorized medical service incurred during private hospital 
treatment and right below the knee amputation.  

A January 1995 VA medical opinion denied entitlement to 
payment for unauthorized medical service incurred during 
private hospital treatment and right below the knee 
amputation because a VA medical facility was feasibly 
available.

A March 1995 private medical statement from Dr. B.H. noted 
the veteran was not his patient but that he had gone to his 
house on November 7, 1994, at the request of the veteran's 
spouse.  The physician, a doctor of osteopathy, stated that 
the veteran's foot was gangrenous and that he was septic, 
dehydrated, in acute illness, not ambulatory, and showed 
signs of confusion.  It was the physician's opinion that the 
veteran "was in an acute life threatening illness and 
unstable."  

In a statement in support of the claim the veteran noted the 
March 1995 opinion of Dr. B.H. and argued for entitlement to 
payment for medical expenses incurred in the life threatening 
situation because the private hospital was 20 miles from his 
home while the VA medical facility was 90 miles from his 
home.  

In August 1995 and September 1996 VA staff physicians upheld 
the denial of payment for non-VA care because a VA medical 
facility was available for use.

In his November 1996 substantive appeal the veteran stated 
payment was warranted because his condition was life 
threatening and because a VA medical facility was not 
feasibly available as it was 90 miles from his home.  It was 
noted the veteran's spouse called VA on November 7, 1994, and 
informed the VA representative there was a life threatening 
situation and was not advised to do anything else regarding 
the veteran's medical care.  

The veteran's spouse stated she believed a VA medical 
facility was not feasibly available as he was in critical 
condition and 90 miles away, and that a medical emergency 
existed and delay would have been hazardous to life or health 
as the veteran was in shock while waiting for the ambulance 
to arrive.  She stated the veteran was within his patient 
rights [38 C.F.R. § 17.33] which included the right to 
consent or withhold consent to a procedure after being fully 
informed about it.  She also contended, in essence, that the 
veteran's prior treatment experience at VA medical facilities 
had resulted in post-traumatic stress disorder (PTSD) which 
prevented his seeking VA treatment.  In a separate VA Form 9 
she stated the quality of VA treatment was unbelievably bad, 
and stated that if standards of care were raised veterans 
would not hesitate to use VA facilities. 

In correspondence dated in January 1997 the veteran's spouse 
reported both she and the veteran held degrees in psychology, 
and stated that the veteran had PTSD as a result of VA 
medical treatment.  She stated that the veteran almost died 
because of his PTSD in November 1994 when he would not go to 
the VA for treatment for a foot ulcer.  

In an undated transcript of an audio recording the veteran 
stated he had experienced psychological trauma with past VA 
medical treatment, and that as a result of this experience he 
was terrified to seek or receive treatment at a VA facility.  
He also stated, in essence, his private medical treatment had 
been for an emergency and that he believed entitlement to 
payment or reimbursement was warranted.

In an April 1997 statement Dr. B.M.B. noted the veteran was 
critically ill when examined on the evening of November 7, 
1994, and stated that he had never been contacted by any VA 
representative concerning the veteran's condition or in 
regard to transport.  He stated that under no circumstances 
would he have allowed the veteran to be transported at the 
time he was admitted given his severely ill condition, or 
allowed transport prior to recovery from surgery.  

A July 1997 VA medical opinion upheld the previous denial of 
entitlement to payment for unauthorized private medical 
service.  It was noted a VA facility was available for care, 
that emergency room reports indicated the veteran was in no 
acute distress, and that correspondence indicated the 
veteran's unwillingness to accept VA care.

In a February 1998 VA Form 646 the veteran's service 
representative summarized the evidence of record and stated 
that ambulances in Colorado Springs did not provide transport 
to either the VA outpatient clinic in Colorado Springs or to 
the VAMC in Denver.  It was also noted that the opinions of 
the veteran's treating physicians warranted greater 
evidentiary weight than the opinions of VA physicians who had 
not seen him.  

At a personal hearing the veteran testified he recalled Dr. 
B.H. came to his house, looked at his foot, told him he was 
in danger of dying, and stated that he needed to go to a 
hospital right away.  Transcript, p. 3 (January 1997).  He 
stated he could not recall if anyone had asked him who was 
responsible for payment or if he tried to tell them he was a 
veteran.  Tr., p. 4.  The veteran's spouse testified that on 
the day he was admitted he had been incontinent and could 
hardly speak, and that Dr. B.H. had expressed his concern 
that day that the veteran was dying.  Tr., p. 4.  She stated 
Dr. B.H. instructed the ambulance driver to take the veteran 
to the closest hospital and was concerned because the 
ambulance personnel could not administer intravenous fluids.  
Tr., p. 4.  

She stated that when she arrived at the hospital she 
contacted a previous service organization representative who 
instructed her to notify VA, and that she called 3 times and 
that a VA representative told her it would be noted.  Tr., 
pp. 4-5.  She stated they actually lived 100 miles from the 
VAMC.  Tr., p. 5.  She reported the veteran's surgeon told 
her the veteran could not be moved until they were sure he 
could be moved.  Tr., p. 7.  The veteran's service 
representative argued the veteran's illness rendered him 
unable to make a decision.  Tr., p. 8.  

An October 1998 VA medical opinion upheld the denial of 
entitlement to payment for unauthorized private medical 
service.  The text of the opinion, provided in a supplemental 
statement of the case, found a VA facility had been feasibly 
available, that emergency room reports indicated the veteran 
was in no acute distress, and that correspondence of record 
indicated the veteran's unwillingness to get VA care.  It was 
noted private medical reports dated November 7, 1994, showed 
the veteran was stable and in no acute distress.  His 
electrolytes were normal by emergency room reports, with no 
evidence of an anti-gap or acidosis.  He was hypotensive, but 
was appropriately treated with fluids, antibiotics, and 
drainage of the foot infection.  

The VA physician stated the veteran continued to receive 
fluids and antibiotics and that on the second hospital day 
was taken to the operating room.  It was the physician's 
opinion VA should be financially responsible for the 
emergency room evaluation, but not for the subsequent 
hospital course.  It was also noted that VA transported many 
extremely ill patients from other hospitals to the Denver 
VAMC, including patients who required mechanical ventilation, 
had severe infections, or had unstable cardiac disorders.  
The physician stated the veteran although seriously ill was 
not so ill that he was immediately taken to the operating 
room, and noted that almost 24 hours passed from the time of 
the emergency room admission before the operation was 
performed.  It was noted that, if the veteran had been 
treated with antibiotics and intravenous fluids and then 
transferred by ambulance, he could have easily made the trip 
to the Denver VAMC.  

In a subsequent October 1998 statement in support of the 
claim the veteran's service representative argued, in 
essence, that Dr. R.J., the private hospital emergency 
physician, was in error in reporting the veteran was in no 
acute distress, possibly because the veteran was euphoric on 
pain medication or had no understanding of the severity of 
his condition.  It was argued the veteran's spouse had 
notified VA on November 7, 1994, and that the veteran had 
been admitted to an emergency facility but was provided no 
information concerning transport to the Denver VAMC.  It was 
also noted there was no evidence the veteran's private 
treatment providers were contacted concerning the nature of 
the emergency or the possibility of transport prior to the 
actual surgery.  The representative argued the records showed 
the veteran was admitted at 8:01pm on November 7, 1994, and 
that surgery was performed less that 15 hours later 
at 12:40pm on November 8, 1994.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Although the text of the October 1998 VA medical 
opinion was not included in the record, the Board finds the 
text reproduced in the October 1998 supplemental statement of 
the case, in conjunction with the physician's signed decision 
upholding the prior denial of the claim, is sufficient for 
appellate review.  The Board notes an additional delay in 
order to obtain the original text of the opinion is not 
warranted.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
maintained for that purpose at considerable expense, shall be 
used to the fullest extent possible.  38 U.S.C.A. § 1703 
(West 1991).  There are, however, regulatory criteria that 
permit VA to assume financial responsibility for medical 
expenses incurred by veterans at private medical facilities 
under certain circumstances.  Thus, for example, VA 
reimbursement for private medical expenses may, subject to 
other requirements, be granted if prior authorization for the 
medical treatment in question is obtained from VA.  38 C.F.R. 
§ 17.54 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1998).

In this case, the veteran does not allege, and the evidence 
does not reflect, that the claimed treatment involved prior 
VA authorization.  See 38 C.F.R. § 17.54.  Therefore, the 
matter on appeal must be determined in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  See 
38 C.F.R. § 17.120.  The Board notes that entitlement to 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA requires all three 
elements for eligibility be met. 

The record indicates the underlying diabetes mellitus 
disability for which the veteran received private medical 
treatment in November 1994 was previously adjudicated to have 
been service connected.  This fact is not in dispute.  
Therefore, the Board finds the first prong of the 
authorization test has been met.  

As to the requirement that a medical emergency existed and 
delay would have been hazardous to life or health, the Board 
finds that payment or reimbursement of unauthorized medical 
expenses associated with ambulance services and private 
hospital emergency room treatment on November 7, 1994, is 
warranted.  The Board notes the October 1998 VA medical 
opinion found VA should be financially responsible for 
expenses related to the initial emergency room visit, but 
that based upon the physician's review of the record 
responsibility for the subsequent hospital course was not 
warranted.  

Although Dr. B.M.B., the veteran's treating surgeon, provided 
a statement which attested to the emergent nature of the 
post-emergency room hospital treatment, the statement 
provided no medical rationale in support of his claim that he 
would not have allowed transport prior to recovery from 
surgery.  The Board finds significant the fact the veteran 
was admitted on November 7, 1994, at 11:45am, and that 
surgery was not performed until November 8, 1994, at 
approximately 12:40pm.  

The Board also notes Dr. B.H., the physician who referred the 
veteran to the private emergency room, asserted only that the 
veteran's state was emergent at the time he was transferred 
to the emergency room.  The emergency room and subsequent 
hospital treatment reports, however, show the veteran was 
stable and in no acute distress.  Therefore, the Board finds 
the October 1994 VA opinion based upon a review of the 
complete record, including the emergency room reports and 
test findings, is persuasive. 

Based upon the evidence of record, the Board finds payment or 
reimbursement of unauthorized medical expenses associated 
with private hospital treatment after November 7, 1994, is 
not warranted.  The Board notes VA medical opinions 
substantiated by contemporaneous emergency room and hospital 
treatment records warrant greater evidentiary weight than the 
post-treatment statement of Dr. B.M.B. which was not 
supported by any medical rationale.  The Board further finds 
the allegation that emergency transport to a VA facility was 
unavailable in Colorado is not demonstrated by credible 
supporting evidence.  The October 1998 VA medical opinion 
noted that the VA transferred many extremely ill patients 
from private hospitals to the Denver VAMC.  

The Board notes the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a treating physician over the opinion of a 
VA or other physician.  See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  In addition, while the record reflects 
the veteran and his spouse are trained psychologists, they 
are not shown to be competent to offer opinions on matters 
requiring medical expertise as to the emergent nature of 
surgical treatment.  See Jones v. West, No. 96-1253 (U.S. 
Vet. App. May 11, 1999).

The Court has also held that persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947)).  Therefore, the Board finds the allegations 
that the veteran or his private care providers were not 
contacted and informed that transport to a VA facility was 
feasible does not warrant entitlement to the claimed 
benefits.

The Board also finds the record indicates an adequate VA 
facility was feasibly available, approximately 70 miles away, 
and that the evidence does not demonstrate an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or that treatment had been or would 
have been refused.  The Board notes the veteran received 
intravenous fluids and antibiotics over the evening of 
November 7, 1994, prior to surgery, and finds that the 
October 1998 VA medical opinion indicating he could have been 
easily transported to the Denver VA facility during this 
period is persuasive.

Although it has been asserted that the veteran had PTSD as a 
result of prior VA treatment which prevented his seeking VA 
medical treatment, the Board finds, in this case, there is no 
basis in law or fact whereby the veteran may receive 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  Even assuming 
consideration because of this disorder, the evidence does not 
indicate that an attempt to use VA or other Federal 
facilities beforehand or to obtain prior VA authorization for 
other private services would not have been reasonable, sound, 
wise, or practicable.

Since the emergent nature of the post-emergency room hospital 
course has not been established and a VA medical facility was 
demonstrated to have been feasibly available, the Board 
concludes the second and third prongs of the authorization 
test are not met and payment or reimbursement is not 
warranted.  The Board finds the preponderance of the evidence 
is against the claim for payment or reimbursement of 
unauthorized medical expenses associated with the private 
hospital treatment after November 7, 1994.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also notes that the provisions of 38 C.F.R. § 17.33 
(1998) as to patient rights are not applicable to this claim 
for payment or reimbursement of unauthorized medical 
expenses.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with ambulance services and 
private hospital emergency room treatment on November 7, 
1994, is warranted.

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with the private hospital 
treatment provided after November 7, 1994, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

